HIGGINBOTHAM, J., dissenting. IT respectfully disagree with the majority because Ms. Etienne, who was representing herself, provided comprehensive testimony during the hearing regarding the post-nuptial agreement, and Mr. Taylor’s failure to pay the agreed upon spousal support payments. Ms. Etienne’s testimony was sufficient to meet her burden of proving entitlement to spousal support ar-rearages without the introduction of the post-nuptial agreement into evidence. See Savoy v. Harris, 09-0221 (La. App. 1st Cir. 6/12/09), 20 So.3d 1075, 1080 n.6, writs denied, 09-1611 (La. 10/9/09), 18 So.3d 1290.